Exhibit 10.5
 
GETIK ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS GETIK ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of February 19, 2012
(together with the exhibit and schedules hereto, this "Assignment"), by and
between GLOBAL GOLD CORPORATION, a Delaware corporation ("Parent"), GLOBAL GOLD
MINING LLC, a Delaware limited liability company, in its capacity as assignor
("GGM"), GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, a Jersey, Channel Islands
private limited company ("GGCRL") and GGCRL’s wholly-owned subsidiary, GGCR
Mining, LLC, a Delaware limited liability company, in its capacity as assignee
("GGCR Mining"),
 
W I T N E S S E T H:
 
WHEREAS, GGM is the owner of the sole participant in Getik Mining Company
Limited Liability Company, a limited liability company formed under the laws of
the Republic of Armenia, having its registered office at 1/1 Zarobian St.,
Yerevan, Republic of Armenia (the "Company"), which holds the licenses to the
Getik deposits in Armenia;
 
WHEREAS, each of Parent and GGM is executing and delivering this Assignment as
one of the steps desirable or necessary in order to cause the transfers required
under Section 2.3.6 of that certain Joint Venture Agreement, dated April 27,
2011 (the "JV Agreement"), by and between Parent, for itself and several of its
wholly-owned subsidiaries, including GGM and the Company, and Consolidated
Resources Armenia, an exempt non-resident Cayman Islands company ("CRA"), for
itself and its affiliate, Consolidated Resources USA, LLC;
 
WHEREAS, Parent is executing and delivering this Assignment and the MG
Assignment and Assumption Agreement, dated as of the date hereof (the "MG
Assignment") , in consideration for the initial 51 ordinary shares of no par
value of GGCRL that it was issued on November 7, 2011 pursuant to the last
sentence of Section 2.4.1 of the JV Agreement with the Remaining Consideration
to be issued or paid at the time specified in the JV Agreement, and GGM is
executing and delivering this Assignment and the MG Assignment in consideration
for Parent’s separate agreement to share with GGM all gains, income, losses,
liabilities, payments made or due to be made or other actions or omissions
related to ownership such ordinary shares and such Remaining Consideration (for
avoidance of doubt, Parent shall be the record and beneficial owner of such
ordinary shares and such Remaining Consideration);
 
WHEREAS, GGM desires to transfer and assign all of its right, title and interest
in and to its sole participation in the Company (the "Interest") to GGCR Mining
and GGCR Mining and GGCRL desire to accept the Interest, with the effect that
such transfer and assignment will result indirectly in GGCRL acquiring the
Interest;
 
WHEREAS, each of Parent and GGM desires to transfer and assign all of its right,
title and interest in and to their respective rights and claims (other than
those emanating from the JV Agreement) against the Company arising from
inter-company loans or on other grounds, and all assets, properties and rights,
owned, used or held by either or both of them, which are required to carry on
the mining and exploration activities at Getik (the "Operations") (such rights,
claims, assets, properties and rights are referred to herein as the "Assigned
Assets") to GGCR Mining and GGCR Mining and GGCRL desire to agree to accept the
Assigned Assets, with the effect that such transfer and assignment will result
indirectly in GGCRL acquiring the Assigned Assets;
 
WHEREAS, Parent as sole member of GGM has taken all required action to approve
the transfer and assignment of the Interest and the Assigned Assets of GGM and
to authorize GGM’s execution, delivery and performance of this Assignment;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the board of directors and shareholders of Parent have taken all
required action to approve the transfer and assignment of the Assigned Assets of
Parent and to authorize Parent’s execution, delivery and performance of this
Assignment;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1)           GGM hereby irrevocably assigns and transfers to GGCR Mining as of
the date hereof the Interest and all of GGM's right, legal and beneficial title
and interest in and to the Assigned Assets and hereby irrevocably delegates to
GGCR Mining as of the date hereof all of GGM's duties, obligations and
liabilities with respect to the Assigned Assets set forth on Schedule 4 hereto
and the Interest or otherwise as a participant in the Company as set forth in
the Charter of the Company and in the applicable laws of the Republic of Armenia
("Assumed Liabilities").
 
2)           Parent hereby irrevocably assigns and transfers to GGCR Mining as
of the date hereof all of its right, legal and beneficial title and interest in
and to the Assigned Assets.
 
3)           GGCR Mining hereby (a) accepts the Interest and the Assigned Assets
as of the date hereof and (b) assumes and agrees to perform and discharge in
full when due all of the Assumed Liabilities on or after the date hereof.
 
4)           Each of GGCRL and GGCR Mining represent and warrant to Parent and
GGM the matters set forth on Schedule 1 hereto.  Each of Parent and GGM
represent and warrant to GGCRL and GGCR Mining the matters set forth on Schedule
2 hereto.
 
5)           Concurrently with the execution and delivery of this Assignment,
each of GGM and GGCR Mining has executed and delivered an irrevocable power of
attorney, notarized and apostilled in the form attached as Exhibit A hereto,
appointing Ashot Boghossian and Haik Harutiunian, as its attorney-in-fact, to
complete, acting only together, all matters necessary to carry out the purposes
and intents of this Assignment.
 
6)           Notwithstanding the immediately following sentence, from and after
the date hereof  and until the issuance of the certificate of participation from
the State Registry of Legal Entities described in Schedule 3, Part B, item 4(i),
GGM shall have the right to exercise voting, consensual and other rights with
respect to the Interest to enable GGM to take such actions as are necessary
under this Assignment to be taken by GGM to complete the transfer of the
Interest to GGCR Mining.  Except as provided in the immediately preceding
sentence, from and after the date herof, GGCR Mining shall exercise in its sole
and absolute discretion all voting, consensual and other rights with respect to
the Interest and the Assigned Assets and shall receive all income, gains,
profits, dividends, distributions, and other payments, if any, from the Interest
and the Assigned Assets.  GGM shall not exercise in any manner any of such
rights without the prior written consent or prior written instruction of GGCR
Mining and CRA and then GGM shall only exercise such rights in the manner
proscribed by such consent or instruction.  GGM shall not transfer, assign,
pledge, encumber, or otherwise dispose of the Interest or any Assigned Assets,
except as specified in this Assignment or as agreed otherwise in writing by GGCR
Mining and CRA.  If Parent or GGM receive any such income, gains, profits,
dividends, distributions or other payments, they shall immediately pay to GGCR
Mining such amount and pending such payment to GGCR Mining hold such amounts in
trust for GGCR Mining.  Parent or GGM, as applicable, shall hold such income,
gains, profits, dividends, distributions or other payments in trust for the
benefit of GGCR Mining, shall segregate the funds or assets representing such
income, gains, profits, dividends, distributions or other payments from other
funds and assets of Parent or GGM and shall immediately pay over such funds and
assets to GGCR Mining in the same form as so received (with the necessary
indorsement).
 
 
 

--------------------------------------------------------------------------------

 
 
7)           Time is of the essence for the performance by the parties hereto of
their respective obligations under this Assignment.  Each of the parties hereto
agrees to promptly take any further actions and to execute, acknowledge and
deliver such instruments, documents and agreements as any other party hereto may
request to effectuate, consummate or confirm the transactions contemplated
hereby subject to such transactions being transparent and adequately reflecting
the contents of the relationships of the parties hereto and complying in all
respects with the laws and regulations of relevant jurisdictions as confirmed by
qualified legal and tax advisors and accountants to be involved by the parties
hereto.  Without limiting the generality of the foregoing, each of GGM and GGCR
Mining will take the actions set forth in Part A of Schedule 3 hereto as
promptly as possible but in no event later than 30 days after the date hereof
and GGM will act through its representative office in Armenia with all necessary
or desirable authorizations being secured in advance. The parties hereto will
use their best efforts to complete the transfer of the Interest, including,
without limitation, taking the actions set forth in Part B of Schedule 3 hereto,
as soon as possible so that the transfer of Interest is completed no later than
April 26, 2012; provided, however, that if the transfer of the Interest is not
completed by such date, the parties hereto shall continue their best efforts to
complete the transfer of the Interest as soon as possible after the Closing
Date.
 
8)           Each of the parties hereto shall bear its own tax liabilities, if
any, deriving from this Assignment and other transactions contemplated hereby.
 
9)           Provisions of Sections 8.1. (Force Majeure), 9.4 (Notices) and 9.12
(Dispute Resolution) of the JV Agreement shall be deemed to be incorporated
herein by reference, provided that any reference to the “Agreement” therein
shall be deemed to refer to this Assignment.
 
10)         No amendment or waiver of any provision of this Assignment shall be
valid unless it is in writing and signed by the parties hereto and CRA.
 
11)         This Assignment may be executed in any number of counterparts and by
different parties to this Assignment in separate counterparts, each of which
counterpart when so executed will be deemed to be an original and all of which
taken together will constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Assignment via telephone
facsimile transmission will be deemed to be an effective delivery of a manually
executed counterpart of this Assignment.
 
12)         This Assignment shall be governed by, construed and enforced in
accordance with the laws of the State of New York without regard to the choice
of law provisions thereof.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.
 

 
PARENT:
 
GLOBAL GOLD CORPORATION
 
           
By:
        Name:       Title:  

 

 
GGM:
 
GLOBAL GOLD MINING, LLC
           
By:
        Name:       Title:  

 

 
GGCRL:
 
GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED
 
           
By:
        Name:       Title:   Director             By:         Name:      
Title:   Director  

 

 
GGCR MINING:
 
GGCR MINING, LLC
 
           
By:
        Name:       Title:  

Agreed, acknowledged and consented to as of the
date first above written.
 
GETIK MINING COMPANY LIMITED
 
LIABILITY COMPANY
 
By:  ________________________________
        Name:
        Title:

 
Getik Assignment and Assumption Agreement Signature Page
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
(to Getik Assignment and Assumption Agreement)
 
FORMS OF POWER OF ATTORNEY
 
POWER OF ATTORNEY
 
[Date, place]
 
By this Power of Attorney GLOBAL GOLD MINING LLC, a Delaware limited liability
company represented by Van Krikorian, its Manager, acting within the limits of
authority granted to me under the Limited Liability Company Agreement of Global
Gold Mining LLC, dated as of  August 18, 2003, irrevocably appoints Mr. Ashot
Boghossian (Passport of the citizen of the Republic of Armenia # [*] issued [*]
by [*]) and Mr. Haik Harutiunian (Passport of the citizen of the Republic of
Armenia # [*] issued [*] by [*]) acting together as its attorney-in-fact for
GLOBAL GOLD MINING LLC in connection with transferring of the latter’s sole
participation interest in Getik Mining Company Limited Liability Company, a
limited liability company formed under the laws of the Republic of Armenia,
having its registered office at 1/1 Zarobian St., Yerevan, Republic of Armenia
to GGCR Mining, LLC, a Delaware limited liability company, and in this
connection authorizes Mr. Ashot Boghossian and Mr. Haik Harutiunian acting
together to represent GLOBAL GOLD MINING LLC before any state authorities and
officials, private persons and notary public, to seek permissions, sign
applications, agreements, transactions, and other necessary documents, to
receive and submit documents and implement other legal formalities related to
the above assignment not forbidden by the law.
 
This Power of Attorney is issued for the term of six months.  GLOBAL GOLD MINING
LLC hereby acknowledges and agrees that Mr. Ashot Boghossian and Mr. Haik
Harutiunian, acting together, are authorized to do and perform in the name and
on behalf of GLOBAL GOLD MINING LLC any act required to be done in furtherance
of the foregoing.
 
This Power of Attorney shall be governed by, construed and enforced in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.
 
In witness thereof I attach my hand and the seal of GLOBAL GOLD MINING LLC.
 
[signature]
 
[name]
 
[title]
 
[seal]
 
Getik Assignment and Assumption Agreement


Exh. A - 1
 
 

--------------------------------------------------------------------------------

 


NOTARY PUBLIC
 
State of New York
                                                      ss
County of [Westchester]


On this __th day of ____________, before me, the undersigned notary public,
personally appeared _____________, proved to me through satisfactory evidence of
identification, which was [a passport] , to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose.


Getik Assignment and Assumption Agreement


Exh. A - 2
 
 

--------------------------------------------------------------------------------

 

POWER OF ATTORNEY
 
[Date, place]
 
By this Power of Attorney GGCR Mining, LLC, a Delaware limited liability company
represented by Van Krikorian, its Manager, acting within the limits of authority
granted to me under the Limited Liability Company Agreement of GGCR Mining, LLC,
dated as of November 8, 2011,  irrevocably appoints Mr. Haik Harutiunian
(Passport of the citizen of the Republic of Armenia # [*] issued [*] by [*]) and
Mr. Ashot Boghossian (Passport of the citizen of the Republic of Armenia # [*]
issued [*] by [*]) acting together as its attorney-in-fact for GGCR Mining, LLC
in connection with acquisition of the sole participation interest in Getik
Mining Company Limited Liability Company, a limited liability company formed
under the laws of the Republic of Armenia, having its registered office at 1/1
Zarobian St., Yerevan, Republic of Armenia belonging to GLOBAL GOLD MINING LLC,
a Delaware limited liability company, and in this connection authorizes Mr. Haik
Harutiunian and Mr. Ashot Boghossian acting together to represent GGCR Mining,
LLC before any state authorities and officials, private persons and notary
public, to seek permissions, sign applications, agreements, transactions, and
other necessary documents, to receive and submit documents and implement other
legal formalities related to the above assignment not forbidden by the law.
 
This Power of Attorney is issued for the term of six months.  GGCR Mining, LLC
hereby acknowledges and agrees that Mr. Ashot Boghossian and Mr. Haik
Harutiunian, acting together, are authorized to do and perform in the name and
on behalf of GGCR Mining, LLC any act required to be done in furtherance of the
foregoing.
 
This Power of Attorney shall be governed by, construed and enforced in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.
 
In witness thereof I attach my hand and the seal of GGCR Mining, LLC.
 
[signature]
 
[name]
 
[title]
 
[seal]
 

Getik Assignment and Assumption Agreement


Exh. A - 3
 
 

--------------------------------------------------------------------------------

 

NOTARY PUBLIC
 
State of New York
                                                      ss
County of [Westchester]


On this __th day of ____________, before me, the undersigned notary public,
personally appeared _____________, proved to me through satisfactory evidence of
identification, which was [a passport] , to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose.

Getik Assignment and Assumption Agreement


Exh. A - 4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
(to Getik Assignment and Assumption Agreement)
 
REPRESENTATIONS AND WARRANTIES OF GGCRL AND GGCR MINING
 

 
Each of GGCRL and GGCR Mining represents and warrants to Parent and GGM that:

 
(a)
it is a legal entity duly incorporated or established and validly existing under
the laws of its jurisdiction of incorporation or establishment and has the
requisite entity power and authority to execute and deliver this Assignment, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby;

 
(b)
its execution and delivery of this Assignment, the performance by it of its
obligations hereunder and the consummation of the transactions contemplated
hereby do not and will not (i) conflict with or violate any of its constitutive
documents, (ii) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to it or by which it or any of its properties is
bound or affected, or (iii) result in any breach of or constitute a default (or
an event, which with notice or lapse of time, or both, would become a default)
under, or give to other any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or encumbrance on any of
its properties or assets pursuant to any note, bond, mortgage, pledge,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which it is a party of by which it or any of its
properties is bound or affected; of this Assignment;

 
(c)
GGCR Mining is acquiring the Interest solely of its own account and not with a
view to any distribution or disposition thereof; and

 
(d)
GGCR Mining understands that (i) the Interest has not been registered under the
United States Securities Act of 1933, as amended (the "Act") or registered or
qualified under any applicable United States’ state securities laws and (ii) the
Interest may not be transferred or sold except in a transaction registered or
exempt from registration under the Act, and registered or qualified or exempt
from registration or qualification under any applicable state securities laws.


Getik Assignment and Assumption Agreement


Sched. 1 - 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
(to Getik Assignment and Assumption Agreement)

 
REPRESENTATIONS AND WARRANTIES OF PARENT AND GGM

 
 
Each of Parent and GGM represents and warrants to GGCRL and GGCR Mining that:

 
(a)
it is a legal entity duly incorporated or established and validly existing under
the laws of its jurisdiction of incorporation or establishment and has the
requisite entity power and authority to execute and deliver this Assignment, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby;

 
(b)
its execution and delivery of this Assignment, the performance by it of its
obligations hereunder and the consummation of the transactions contemplated
hereby do not and will not (i) conflict with or violate any of its constitutive
documents, (ii) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to it or by which it or any of its properties is
bound or affected, or (iii) result in any breach of or constitute a default (or
an event, which with notice or lapse of time, or both, would become a default)
under, or give to other any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or encumbrance on any of
its properties or assets pursuant to any note, bond, mortgage, pledge,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which it is a party of by which it or any of its
properties is bound or affected; of this Assignment;

 
(c)
Parent’s representations and warranties set forth in Article III of the JV
Agreement are true and correct as of the date hereof, except to the extent such
representations and warranties expressly refer to an earlier date (in which case
such representations and warranties are true and correct as such earlier date);

 
(d)
(i) GGM has marketable title to the Interest, free and clear of all restrictions
on transfer, taxes, liens, charges and encumbrances, options, warrants, purchase
rights, contracts, commitments, equities, claims and demands (other than such
restrictions, encumbrances, options, purchase rights, contracts, commitments,
equities, claims and demands arising by virtue of the JV Agreement and as
disclosed in Appendix A of the JV Agreement) and, other than the JV Agreement
and the Irrevocable Proxy is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of the Interest; (ii) the
statutory capital of the Company is at least AMD 140,000; (iii) there are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require the Company to issue, sell or otherwise cause to become
outstanding any limited liability company interest in the Company or any other
interest in the Company’s share capital; and (iv) there are no outstanding or
authorized share appreciation, phantom share, profit participation or similar
rights with respect to the Company; and

 
(e)
GGM has no commitment, obligation or liability to the Company for the making of
capital contributions to the Company or otherwise which has not funded as of the
date hereof or, if unfunded, which is set forth in the notes to the consolidated
financial statements of Parent contained in the Parent’s Form 10-Q filed with
the United States Securities and Exchange Commission on November 21, 2011.


Getik Assignment and Assumption Agreement


Sched. 2 - 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
(to Getik Assignment and Assumption Agreement)

 
FURTHER ACTIONS

 
Part A

 
1.
Provide proof of existence and authorization for GGM to Mr. Ashot Boghossian and
Mr. Haik Harutiunian, including

 
 
a.
Certificate of formation of GGM certified by the Delaware Secretary of State
with an apostille and a certified Armenian language translation;

 
 
b.
Certificate of good standing concerning GGM issued by the Delaware Secretary of
State with an apostille and a certified Armenian language translation;

 
 
c.
Certificate of Secretary of GGM, notarized, signature authentication by
appropriate county clerk in New York, apostille by New York Secretary of State
and certified Armenian language translation, certifying as to:

 
 
i.
LLC Agreement of GGM,

 
 
ii.
GGM approval by its governing board, if any, and

 
 
iii.
Incumbency of GGM’s authorized signatory who signs the GGM power of attorney;

 
 
d.
GGM’s power of attorney in substantially the form set forth in Exhibit A hereto
notarized, signature authentication by appropriate county clerk in NY, apostille
by NY Secretary of State and certified Armenian language translation.

 
2.
Provide proof of existence and authorization for GGCR Mining to Mr. Ashot
Boghossian and Mr. Haik Harutiunian, including:

 
 
a.
Certificate of formation of GGCR Mining certified by the Delaware Secretary of
State with an apostille and a certified Armenian language translation;

 
 
b.
Certificate of good standing concerning GGCR Mining issued by the Delaware
Secretary of State with an apostille and a certified Armenian language
translation;

 
 
c.
Certificate of Secretary of GGCR Mining, notarized, signature authentication by
appropriate county clerk in New York, apostille by New York Secretary of State
and certified Armenian language translation, certifying as to:

 
 
i.
LLC Agreement of GGCR Mining,

 
 
ii.
GGCR Mining approval by its governing board, if any,

 
 
iii.
Incumbency of GGCR Mining’s authorized signatory who signed the GGCR Mining
power of attorney,


Getik Assignment and Assumption Agreement


Sched. 3 - 1
 
 

--------------------------------------------------------------------------------

 
 
 
d.
GGCR Mining’s power of attorney in substantially the form set forth in Exhibit A
hereto notarized, signature authentication by appropriate county clerk in NY,
apostille by NY Secretary of State and certified Armenian language translation.

 
 
Part B

 
3.
Supplying the following information in respect of GGCR Mining and the Company to
Mr. Ashot Boghossian and Mr. Haik Harutiunian for the purpose of taking the
actions required by law to obtain the approval of the State Committee on
Protection of Economic Competition (the "Committee") for transfer of the
Interest, including:

 
 
a.
name, registered office and operational address;

 
 
b.
financial statements as of the end of the last fiscal year and audit reports (if
such are required by the law);

 
 
c.
a description of the goods sold during the last year and description of the
production potential;

 
 
d.
other detailed information if applicable for such purpose or required by the
Committee or its regulations.

 
4.
Take the following actions in connection with transfer of the Interest:

 
 
a.
Obtain a certificate of participation from State Registry of Legal Entities for
GGM;

 
 
b.
Obtain a reference on no encumbrance (other than any encumbrance on the
participation disclosed in this Assignment) regarding GGM’s participation;

 
 
c.
Make all necessary notification filings required under the Law of the Republic
of Armenia on Protection of Economic Competition with the Commission, and wait
for the prescribed waiting period (and any extensions thereof) to have expired
or been terminated or, if applicable, obtain the approval of the Committee;

 
 
d.
Obtain company authorizations for transfer of participation to the extent not
already provided in Part A of this Schedule 3;

 
 
e.
Execute and deliver the agreement on transfer of participation;

 
 
f.
Amend the charter of the companies to reflect the new shareholder structure;

 
 
g.
Register the changes in participation with the State Registry of Legal Entities;

 
 
h.
Register the charter amendments;

 
 
i.
Obtain a certificate of participation from State Registry of Legal Entities for
GGCR Mining;

 
 
j.
Obtain a reference on no encumbrance (except for any encumbrance on the
participation disclosed in this Assignment) regarding GGCR Mining’s
participation as reflected in the records of the State Registry of Legal
Entities.


Getik Assignment and Assumption Agreement


Sched. 3 - 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
(to Getik Assignment and Assumption Agreement)
 
ASSUMED LIABILITIES
 
All obligations of Parent or GGM under the Assumed Contracts (defined below)
either (a) to furnish goods, services, and other non-cash benefits to another
party after the Closing (as defined in the JV Agreement) or (b) to pay for
goods, services, and other non-Cash benefits that another party will furnish to
it after the Closing; provided, however, that the Assumed Liabilities shall not
include (i) any obligation or liability of Parent or GGM for taxes, (ii) any
obligation or liability of Parent or GGM for income, transfer, sales, use, and
other taxes arising in connection with the consummation of the transactions
contemplated hereby (including any income taxes arising because Parent is
transferring its Assigned Assets and GGM is transferring its Assigned Assets and
the Interest), (iii) any obligation or liability of Parent or GGM for the unpaid
taxes of any Person under U.S. Treasury Reg. §1.1502-6 (or any similar provision
of state, local, or non-U.S. law), as a transferee or successor, by contract, or
otherwise, (iv) any obligation of Parent or GGM to indemnify any person or
entity by reason of the fact that such person or entity was a director, officer,
employee, or agent of Parent or GGM or any of their respective subsidiaries or
was serving at the request of any such entity as a partner, trustee, director,
officer, employee, or agent of another entity (whether such indemnification is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
losses, expenses, or otherwise and whether such indemnification is pursuant to
any statute, charter document, bylaw, agreement, or otherwise), (v) any
obligation or liability of Parent or GGM for costs and expenses incurred in
connection with this Assignment and the transactions contemplated hereby, or
(vi) any obligation or liability or obligation of Parent or GGM under this
Assignment (or under any side agreement between Parent and/or GGM on the one
hand and GGCRL and/or GGCR Mining on the other hand entered into on or after the
date of this Assignment).
 
For purposes of the foregoing, "Assumed Contract" means the following
agreements, contracts, leases, licenses, and other arrangements:
 
None


 
Getik Assignment and Assumption Agreement


Sched. 4 - 1